Citation Nr: 1537217	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  07-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinea cruris and tinea pedis with onychomycosis from April 9, 2012.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to June 1991.  Service in Southwest Asia is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2003, August 2004, and June 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2007, the Veteran testified at a hearing before a decision review officer.  In February 2010, he presented sworn testimony during a personal hearing in Winston-Salem, North Carolina, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

In May 2010, the Board remanded this case for further development.  In a March 2012 decision, the Board dismissed the claim of service connection for hypertension and remanded the skin disability claim.  In May 2012, the Board vacated that dismissal and again remanded this case for further development.  In June 2013, the Board denied a higher rating than 10 percent for tinea cruris and tinea pedis with onychomycosis for the period prior to April 9, 2012, and remanded the issues of a higher rating thereafter and service connection for hypertension for further development.

In a March 2014 decision, the Board denied the Veteran's increased rating and hypertension claims.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the Board's March 2014 decision and remanded the matters for appropriate action, pursuant to a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, the claims of entitlement to an increased disability rating for tinea cruris and tinea pedis with onychomycosis and entitlement to service connection for hypertension were remanded to the Board pursuant to an April 2015 Joint Motion for Remand.  In the Joint Motion, the parties determined that the Board erred by failing to ensure adequate steps were undertaken to develop the Veteran's claim, to include obtaining full and complete service treatment records (STRs).  To this end, the parties noted that the Veteran identified outstanding STRs from the field hospitals in the Southwest Asia Theater for his unit, the 1st Battalion, 67th Armor Regiment, 1st Cavalry Division, during the period of 1990 to 1991.  The parties also noted the Veteran's assertion that he underwent a separation examination at Fort Hood in August 1991, which is not contained in his claims file.  Accordingly, pursuant to the mandates of the Joint Motion, the Board finds that a remand is required in order to obtain any such outstanding STRs.

Also, the parties agreed that, upon remand, VA should secure copies of the Veteran's STRs from his National Guard service from 1991 to 1993, and associate these records with the claims file.  As such, this must be accomplished on remand.

In addition, the parties indicated that, upon remand, VA should secure copies of the Veteran's VA treatment records from the Salisbury, North Carolina, VA medical center (VAMC) dating from his June 1991 military discharge.  To this end, the Board notes that in response to a previous request by the RO, the Salisbury VAMC responded that all such records were previously provided.  See the March 2014 letter from the VAMC in Salisbury, NC.  To the extent that any such records are missing, as contended by the Veteran and reported by the parties to the Joint Motion, the Board finds that these records should be again requested upon remand.

Further, the parties agreed that, upon remand, the Veteran should be scheduled for an updated dermatology examination as to the tinea cruris and tinea pedis claim, as well as another VA medical opinion as to the hypertension claim.  As such, the Veteran should be scheduled for these examinations upon remand.

Accordingly, the case is REMANDED for the following action:

1. Request any records of treatment or evaluation that the Veteran may have received at a VA health care facility in Salisbury, North Carolina, dating from June 1991, and any VA facility dating from November 2013.  All such available documents should be associated with the claims file.

2. Contact the appropriate records custodians, in order to obtain the Veteran's complete service treatment records to include records from field hospitals in which he sought treatment during his service in Southwest Asia from October 1991 to April 1991, as well as his service separation examination performed at Fort Hood, Texas, in August 1991.  Also, obtain the Veteran's records from his service in the U.S. Army National Guard from 1991 to 1993 reflecting any treatment and/or service in the Southwest Asia Theater.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

3. Arrange for the Veteran to undergo a VA dermatological examination to evaluate the extent and severity of the service-connected tinea cruris and tinea pedis with onychomycosis.  Prior to the examination, the Veteran's VA claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify all symptomatology associated with the Veteran's tinea cruris and tinea pedis with onychomycosis.  The examiner should indicate whether the tinea cruris and tinea pedis with onychomycosis results in exudation or constant itching extensive lesions, or marked disfigurement.  The percent of the entire body and exposed areas affected by the tinea cruris and tinea pedis with onychomycosis and whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been prescribed for the service-connected skin disability (the Veteran also has nonservice-connected skin disabilities).

The examiner should additionally address the impact, if any, of the Veteran's tinea cruris and tinea pedis with onychomycosis on his employability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. Arrange for a physician to review the Veteran's VA claims file, including a copy of this remand, and to provide opinions, with supporting rationale, as to the following:

The examiner should indicate whether it is at least as likely as not (50 percent probability) that the Veteran's diagnosed hypertension had its clinical onset in service or is otherwise related to the Veteran's military service.

The examiner also should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current hypertension was (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include any pain and stress associated with said disabilities.  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

